NOTE: ThiS order is n0nprecedential.
United States Court of AppeaIs
for the Federal Circuit
WIAV SOLUTIONS LLC,
Plaintiff-Appellant,
V.
MOTOROLA, INC.,
Defen,dant-Appellee,
and '
NOKIA CORPORATION and NOKIA INC.,
Defen,dan,ts-Appellees,
and
PALM, INC.,
Defen.dant-Appellee,
and -
MINDSPEED TECHNOLOGIES, INC.,
Defendan.t-Appellee,
and
PERSONAL COMMUNICATIONS DEVICES LLC,
PERSONAL COMMUNICATIONS DEVICES
HOLDINGS, LLC, SONY ERICSSON MOBILE
COMMUNICATIONS AB, SONY ERICSSON
MOBILE COMMUNICATIONS (USA), INC., and
UTSTARCOM, INC.,
Defendcmts.

WIAV SOLUTIONS V. MOTOROLA
2
2010-1266
Appea1 from the United States District Court for the
Eastern District of Virginia in case no. 09-CV-0447,
Senio_r Judge R0bert E. Payne.
ON MOTION
ORDER
Upon consideration of the joint motion to dismiss
certain parties from this appeal'due to settlement,
IT ls 0RDERED THAT:
The motion is granted to the extent that the revised
official caption is reflected above.
_juL 16 2010
Date
cc: J. Michael Jakes, Esq.
Joseph E. Thomas, Esq.
Frank G. Smith, III, Esq.
Jonathan E. Retsky, Esq.
John Lee NeWby, II, Esq.
Thornas R. DeSiInone, Esq.
Kevin P.B. J0hnson, Esq.
Dana D. McDanie1, Esq.
FoR THE CoURT
/s/ Jan Horba1y
J an Horba1y
Clerk
l El)
U.S.¢0 R§€l$’ F0
mh R.’t1!~’.E'é&?.T
JUL 1 6 2010
1ANHonBALv
320 am
R